Citation Nr: 0018685	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-04 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for myopia, claimed as 
bilateral impaired vision.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for a right ankle 
disorder.  

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for hair loss.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1987 to March 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for the disorders claimed by the 
veteran.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of hearing loss, 
tinnitus, hair loss, a right knee disorder, or a low back 
disorder during service.

3.  The service medical records reveal several right ankle 
inversion injuries during service.  

4.  There is no competent medical evidence of current hearing 
loss or right knee disabilities.

5.  The competent medical evidence of record reveals current 
diagnoses of:  myopia; male pattern baldness; minor 
compression fractures of the T 10, T 11, T 12 vertebrae; and 
right ankle instability.  


CONCLUSIONS OF LAW

1.  The appellant has not presented well grounded claims for 
service connection for hearing loss, tinnitus, and a right 
knee disorder, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1999).  

2.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

3.  With respect to myopia and hair loss, no error of fact or 
law has been alleged for which relief or entitlement may be 
granted.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995); VAOPGPREC 2-97; Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

4.  A right ankle disorder was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps 
v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

II.  Myopia and Hair Loss

The veteran claims that he incurred hair loss and damage to 
his eyesight as a result of exposure to the electro-mangnetic 
emissions of phased array radar during his military service.  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records spanning the veteran's entire 
period of military service.  There is no indication in any of 
the service medical records of any abnormal hair loss during 
military service.  

The veteran asserts that he entered service with normal 
vision (20/20) bilaterally.  The service medical records are 
somewhat unclear as to the veteran's visual acuity upon entry 
to service.  Specifically, the September 1987 entrance 
examination report reveals that the veteran's uncorrected 
visual acuity was 20/100 in his right eye and 20/200 in his 
left eye and that he was correctable to 20/20 in both eyes.  
However, on the accompanying report on medical history the 
veteran denied wearing corrective lenses.  An April 1989 
"electro-magnetic ocular radiation surveillance" form is of 
record.  This appears to be a routine screening examination 
because the veteran worked with phased array radar as part of 
an air defense missile crew.  This report shows a slight 
decrease in visual acuity with vision of 20/30 in the right 
eye and 20/25 in the left eye.  A November 1993 eye 
examination report reveals that the veteran's uncorrected 
vision was 20/30 in the right eye and 20/40 in the left eye.  
The assessment was myopia.  The February 1994 separation 
examination report reveals that the veteran's vision was 
20/30 in each eye.  On the accompanying report of medical 
history the veteran indicated that he wore corrective lenses.  

In February 1998 a VA Compensation and Pension examination of 
the veteran was conducted.  On the general medical 
examination the veteran reported hair loss since 1991.  The 
examining physician's diagnosis was "hair loss.  Does not 
appear to be atypical from regular male baldness pattern."  
Eye examination of the veteran was also conducted.  The 
veteran reported difficulty with distance vision dating from 
approximately 1991.  Examination revealed uncorrected 
distance vision of 20/40 bilaterally.  His vision was 
correctable to 20/20 with his current eye glass prescription.  
The diagnosis was "mild myopia, correctable to 20/20 in both 
eyes."

"Congenital and developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (1999).  Male pattern baldness, or alopecia 
androgenetica, is a progressive loss of scalp hair beginning 
in the twenties or early thirties in men, believed to result 
from a combination of genetic predisposition and increased 
response of the hair follicles to androgens.  Dorland's 
Illustrated Medical Dictionary 50 (28th ed. 1994).

The evidence of record reveals that the veteran has 
refractive error of the eyes, myopia, and male pattern 
baldness.  There is no indication that these were caused by 
military service.  Moreover, these conditions are not 
diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  As such 
service connection for myopia and male pattern baldness must 
be denied.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




III.  Hearing Loss, Tinnitus, Right Knee

The veteran claims that he incurred hearing loss and tinnitus 
from acoustic trauma resulting from noise exposure during 
service.  He also claims that he injured his right knee 
during service.  

Again we note that the law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991)(emphasis added).  The three elements of 
a "well grounded" claim are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Epps v Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

In February 1998 VA examination of the veteran was conducted.  
Orthopedic examination did not reveal any abnormality of the 
right knee.  The examination report states "examination of 
the right knee reveals range of motion 0 to 135.  No heat, no 
swelling, no instability, no jointline tenderness.  Patellar 
tracks normally.  No abnormality noted."  X-ray examination 
of the right knee also failed to reveal any abnormality.  The 
competent medical evidence provided by the February 1998 VA 
examination reveals that the veteran's right knee is normal 
without any current disability.  

Audiology examination of the veteran was also conducted 
during the February 1998 VA examination.  The veteran 
reported noise exposure during service.  He also reported 
bilateral tinnitus occurring a few times a month, which did 
not effect his daily life.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
20
5
15
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was "for adjudication purposes, puretone 
thresholds indicate normal hearing bilaterally."  

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  Therefore, the results of the 1998 VA 
examination reveal that the veteran does not have a current 
hearing loss disability as defined by VA regulations.  

The veteran's claims for hearing loss and a right knee 
disorder must be denied because the veteran does not meet the 
first element required for the claims to be well grounded.  
See Caluza, 7 Vet. App. at 506.  There is no competent 
medical evidence of a current right knee or hearing loss 
disability.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  

The veteran's claim for tinnitus is slightly different.  The 
veteran's service medical records do not reveal any 
indication that he had complaints of tinnitus during service.  
Also, while the veteran reports current tinnitus on the 
February 1998 VA examination report, the medical history was 
provided solely by the veteran.  Bare transcription of 
medical history provided by the veteran by a physician does 
not transform such evidence into competent medical evidence 
for the purposes of establishing a well grounded claim.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
notes that there is a subjective component to complaints of 
tinnitus that inclines the Board toward accepting the 
veteran's contentions that he currently experiences tinnitus.  
However, even assuming that the veteran had noise exposure 
during service, there is no evidence of tinnitus during 
service and no evidence providing a nexus between his current 
tinnitus and military service.  Therefore, the veteran does 
not meet the second and third element required for the claim 
for service connection for tinnitus to be well grounded.  See 
Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 
455 (1995); Slater v. Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of that the veteran's claims for service 
connection for hearing loss, tinnitus, and a right knee 
disorder are plausible.  Since the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claims are well 
grounded, they must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

IV.  Back Disorder

The veteran asserts that he injured his back during service 
and that he has a current back disability as a result.  The 
veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Specifically, there is evidence of a 
current back disability and the veteran has made statements 
related to an inservice injury.

The most succinct account of the veteran's claim is contained 
in his February 1999 substantive appeal.  On this form the 
veteran indicated that he injured his back during service in 
Germany when a vehicle he was in hit a hole.  The veteran 
claims that his head hit the roof the vehicle.  He indicates 
that he was treated by a medic and that soon after he had 
trouble turning his head due to the pain.  A February 1998 
statement from a service comrade recounts essentially the 
same story.  

The veteran's service medical records are complete.  There is 
no indication in any of the service medical records that the 
veteran injured his back during service.  On the February 
1994 separation examination report the veteran's spine was 
evaluated as "normal," with no abnormalities noted by the 
examining physician.  On the accompanying report of medical 
history the veteran indicated "no" to the question which 
asked if he had recurrent back pain.  

A December 1997 private medical treatment record reveals that 
the veteran reported complaints of low back pain since 
service.  Private x-ray examination in January 1998 revealed 
"slight compression of the inferior end plate of T12."  

In February 1998 a VA orthopedic examination of the veteran 
was conducted.  The veteran reported a history of several 
back injuries during service.  X-ray examination of the spine 
revealed "minimal wedging deformities involving T10 through 
T12."  Physical examination of the veteran's spine revealed 
no structural or postural abnormality.  There was no muscle 
spasm.  Sensory, motor, and strength examinations were 
normal.  The diagnosis was "status post compression-type 
injury to endplates T10-11-12, with secondary mechanical back 
pain."  

The evidence is against the veteran's claim.  The veteran 
reports having a back injury during service.  While the 
veteran is competent to testify as to the occurrence of an 
injury, there is absolutely no evidence which supports such a 
claim.  Specifically, the service medical records do not 
reveal any complaints of, or treatment for, a back injury.  
Moreover, the veteran himself did not report any such injury 
on his separation examination medical history.  The veteran 
and a service comrade have submitted statements about the 
inservice injury.  However these statements refer to the 
veteran hitting the roof of a vehicle and having trouble 
turning his head.  This would seem to indicate injury to the 
cervical spine or upper thoracic spine.  These statements are 
inconsistent with the evidence of record.  The competent 
medical evidence reveals that the veteran has wedging of the 
vertebrae of this lower thoracic spine.  The earliest 
evidence of this dates from 1997, which is approximately 3 
years after the veteran separated from service.  As such, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder.  


V.  Right Ankle

Finally, the veteran claims service connection for a right 
ankle disorder.  The veteran's service medical records reveal 
several instances of inversion injury to the right ankle.  
That is, he suffered several sprains of the right ankle 
during service.  During the February 1998 VA examination, two 
different examinations of the veteran were conducted.  A 
general orthopedic examination revealed normal range of 
motion of the right ankle with no instability.  However, a 
podiatry examination revealed increased inversion of the 
right ankle as opposed to the left.  Tenderness was also 
noted along with mild right ankle instability.  X-ray 
examination of the right ankle did not reveal any bone or 
joint abnormalities.  

The April 1998 RO rating decision referred to the 1998 VA 
orthopedic examination in reaching the conclusion that there 
was no current right ankle disability.  However, the Board 
notes that there are two examination reports that reach 
different conclusions.  One examination report reveals no 
abnormality of the veteran's right ankle while the other 
reveals tenderness and insatiability.  

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds that the evidence is indeed in equipoise.  
The evidence clearly shows recurrent right ankle injuries 
during service.  The Board must resolve the doubt caused by 
the two conflicting VA examination reports in the veteran's 
favor.  As such, the Board finds that the evidence supports a 
grant of service connection for a right ankle disability.  


VI.  38 U.S.C. § 1154

In his February 1999 substantive appeal, VA Form 9, the 
veteran indicated he wanted his claim considered under 
38 U.S.C. § 1154.  The law states:

(a)  The Secretary shall include in the 
regulations pertaining to service-connection of 
disabilities (1) additional provisions in effect 
requiring that in each case where a veteran is 
seeking service-connection for any disability due 
consideration shall be given to the places, types, 
and circumstances of such veteran's service as 
shown by such veteran's service record, the 
official history of each organization in which 
such veteran served, such veteran's medical 
records, and all pertinent medical and lay 
evidence, and (2) the provisions required by 
section 5 of the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act (Public Law 
98-542; 98 Stat. 2727).  

(b)  In the case of any veteran who engaged in 
combat with the enemy in active service with a 
military, naval, or air organization of the United 
States during a period of war, campaign, or 
expedition, the Secretary shall accept as 
sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in 
or aggravated by such service satisfactory lay or 
other evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the 
fact that there is no official record of such 
incurrence or aggravation in such service, and, to 
that end, shall resolve every reasonable doubt in 
favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons 
for granting or denying service-connection in each 
case shall be recorded in full.  

38 U.S.C.A. § 1154 (West 1991).

Even assuming that the veteran served in combat, which has 
not been established, these provisions do not apply to the 
veteran's claims.  For example his claimed back injury is not 
alleged to have occurred during combat.  His allegation of 
right knee injury may be related to combat, but there is no 
evidence of a current disability.  The relaxed evidentiary 
standards are applicable to the element of inservice 
incurrence not the elements of current disability or causal 
nexus.  Kessel v. West, 13 Vet. App. 9, 16 (1999) (38 U.S.C. 
§ 1154(b) does not provide a substitute for sufficient 
evidence of a causal nexus between a disability sustained 
during service and a current disability).  


ORDER

Service connection for a right ankle disorder is granted.  

Because they are not well-grounded, the veteran's claims for 
service connection for hearing loss, tinnitus, and a right 
knee disorder are denied. 

Service connection for myopia, hair loss, and a low back 
disorder is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

